Citation Nr: 1546358	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  09-22 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for right knee patellectomy residuals for the period prior to October 12, 2012.  

2.  Entitlement to a disability rating in excess of 10 percent for right knee arthritis for the period prior to October 12, 2012. 

3.  Entitlement to a disability rating in excess of 60 percent for right knee arthroplasty residuals for the period since December 1, 2013. 

4.  Entitlement to a disability rating in excess of 10 percent for left knee meniscectomy residuals for the period prior to October 12, 2012 and for the period from December 1, 2013 to April 15, 2014, and in excess of 20 percent for the period from April 15, 2014 to present. 

5.  Entitlement to a disability rating in excess of 10 percent for left knee arthritis for the periods prior to October 12, 2012 and since December 1, 2013. 

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from June 1976 to July 1978.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Regional Office (RO) in Seattle, Washington on behalf of the RO in Los Angeles, California.

In February 2014, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge, and accepted such hearing in lieu of an in-person Board hearing.  See 38 C.F.R. § 20.700(e) (2015).  A transcript of the hearing is associated with the claims file.

In April 2014, the Board remanded this appeal for evidentiary development.  The appeal has since been returned to the Board for further appellate action.  

The Board notes that, in an October 2009 rating decision, the RO decreased the rating for left knee arthritis (limitation of motion) from 20 percent to 10 percent, effective from August 8, 2003.  That rating was subsequently increased again to 20 percent, effective April 15, 2014.  While the Veteran initiated an appeal of the October 2009 rating reduction, he did no perfect the appeal within the applicable time period following the issuance of a Statement of the Case in April 2013.  Therefore, while entitlement to an increased rating for a portion of this period is currently on appeal, the distinct and separate issue of the propriety of the October 2009 reduction is not before the Board.  

The issue of TDIU entitlement was not specifically appealed by the Veteran; however, it is a component of the increased rating claims in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).


FINDINGS OF FACT

1.  The Veteran is receiving the maximum available schedular rating (30 percent) for right knee lateral instability and recurrent subluxation prior to the assignment of a temporary 100 percent rating on October 12, 2012; a 100 percent rating is in effect from October 12, 2012 to December 1, 2013; he is receiving the maximum available schedular rating for prosthetic knee replacement (60 percent) since the expiration of the temporary 100 percent rating on December 1, 2013; the schedular rating criteria fully contemplate the Veteran's right knee disability picture.  

2.  Prior to a prosthetic right knee replacement and assignment of a temporary 100 percent rating on October 12, 2012, the Veteran's right knee arthritis was manifested by X-ray evidence of arthritis with painful motion that was not limited on flexion or extension to a compensable degree.  

3.  Prior to the assignment of a temporary 100 percent rating on October 12, 2012, and from its expiration on December 1, 2013 to April 15, 2014, the Veteran's left knee meniscectomy residuals were manifested by lateral instability and recurrent subluxation that were no more than slight, and by frequent episodes of joint locking in the left knee, as well as by joint pain and effusion.  

4.  Since April 15, 2014, the Veteran's left knee meniscectomy residuals were manifested by recurrent subluxation that was no more than moderate.  

5.  Prior to the assignment of a temporary 100 percent rating on October 12, 2012, and from its expiration on December 1, 2013 to present, the Veteran's left knee arthritis was manifested by X-ray evidence of arthritis with painful motion that was not limited on flexion or extension to a compensable degree.  

6.  Since the expiration of the temporary 100 percent rating on December 1, 2013, the Veteran's right knee disability has been manifested by a painful surgical scar.  

7.  The Veteran's service-connected disabilities do not preclude him from obtaining or maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to October 12, 2012, the criteria for a disability rating higher than 30 percent for right knee instability were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).

2.  Prior to October 12, 2012, the criteria for a disability rating higher than 10 percent for right knee arthritis were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2015).

3.  Since December 1, 2013, the criteria for a disability rating higher than 60 percent for prosthetic replacement of the right knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2015).

4.  Prior to October 12, 2012, and from December 1, 2013 to April 15, 2014, the criteria for a 20 percent disability rating for left knee meniscectomy residuals are met; the criteria for a rating higher than 20 percent for left knee meniscectomy residuals have not been met during this period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5258 (2015).

5.  Since April 15, 2014, the criteria for a disability rating higher than 20 percent for left knee meniscectomy residuals have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5258 (2015).

6.  Prior to October 12, 2012, and from December 1, 2013 to present, the criteria for a disability rating higher than 10 percent for left knee arthritis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2015).

7.  Since December 1, 2013, the criteria for a separate rating of 10 percent for painful surgical scar of the right knee are met; the criteria for a higher rating are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2015).

8.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Schedular Ratings

The Veteran is seeking increased ratings for his bilateral knee disabilities.  

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The diagnostic codes pertinent to this appeal are as follows.  Diagnostic Code 5010 is used to rate arthritis due to trauma, but it simply redirects to rate in accordance with degenerative arthritis (Diagnostic Code 5003), which in turn rates on the basis of limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010. 

Ratings for limitation of knee motion are addressed by Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 addresses limitation of flexion of the knee.  Under that code, a 30 percent rating is for application were flexion is limited to 15 degrees; a 20 percent rating is for application where flexion is limited to 30 degrees; a 10 percent rating is for application where flexion is limited to 45 degrees; a 0 percent rating is for application where flexion limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Diagnostic Code 5261 addresses limitation of extension of the knee.  Under that code, a 50 percent rating is for application where extension is limited to 45 degrees; a 40 percent rating is for application where extension is limited to 30 degrees; a 30 percent rating is for application where extension is limited to 20 degrees; a 20 percent rating is for application where extension is limited to 15 degrees; a 10 percent rating is for application where extension is limited to 10 degrees; a 0 percent rating is for application where extension is limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Diagnostic Code 5256 governs ankylosis (complete bony fixation) of the knee, which is neither asserted nor shown here with respect to either knee.  

Diagnostic Code 5257 addresses recurrent subluxation or lateral instability of the knee.  Under that code, a 30 percent rating is for application where subluxation or lateral instability is severe.  A 20 percent rating is for application where subluxation or lateral instability is moderate.  A 10 percent rating is for application where subluxation or lateral instability is slight.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board notes that the criteria under Diagnostic Codes 5257, 5260, and 5261 are not considered to be overlapping, and therefore separate ratings can be assigned where appropriate symptomatology is shown.  

Diagnostic Code 5055 governs prosthetic knee replacement.  Under that code, a 100 percent rating is to be assigned for one year following implantation of the prosthesis.  Following the one-year period, a 60 percent rating is for assignment with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  A 30 percent rating is for assignment with intermediate degrees of residual weakness, pain or limitation of motion rate by analogy to diagnostic codes 5256, 5261, or 5262.  

Historically, in an August 1978 rating decision, the RO granted service connection for degenerative arthritis of the right knee with a history of chondromalacia status-post patellectomy and assigned a 20 percent disability rating pursuant to Diagnostic Code 5257, effective July 22, 1978.  In an October 1993 decision, the RO assigned a temporary 100 percent evaluation based on surgical convalescence effective October 2, 1992.  A 20 percent rating was assigned effective December 1, 1992.  In a March 1999 rating decision, the disability rating for lateral instability was increased to 30 percent effective September 16, 1998 and a separate 10 percent rating for arthritis was granted under Diagnostic Code 5010, effective September 16, 1998.  

The current appeal arises from a claim for increase received at the RO on October 9, 2007.  In the course of the current appeal, in a December 2014 rating decision, the RO granted a 60 percent rating for total right knee arthroplasty under Diagnostic Code 5055, effective December 13, 2012.  In an April 2015 rating decision, the RO modified the prior rating and assigned a temporary 100 percent rating for post-surgical convalescence effective October 12, 2012, and also assigned a 100 percent rating for prosthetic knee replacement effective December 1, 2012.  A 60 percent rating was made effective from December 1, 2013.  

In an April 2004 rating decision, the RO granted service connection for arthritis of the left knee and assigned a 20 percent rating on the basis of limited flexion under Diagnostic Code 5210-5260, effective August 8, 2003.  The current appeal arises from a claim for increase received at the RO on October 9, 2007.  In the course of the current appeal, in a June 2009 rating decision, the RO established a separate disability rating of 10 percent for left knee instability under Diagnostic Code 5257, effective August 8, 2003, and proposed reducing the rating for left knee limited flexion from 20 percent to 10 percent.  In an August 2009 rating decision, the rating for left knee limited flexion was reduced from 20 percent to 10 percent, effective August 8, 2003.  While the Veteran disagreed with the reduction by Notice of Disagreement received at the RO in January 2010 (see VA Form 21-4138, VBMS record 01/13/2010), he did not perfect the appeal by submitting a VA Form 9 or equivalent within 60 days of the Statement of the Case, which was mailed on April 15, 2013.  The matters of entitlement to an increased rating, and whether a rating reduction is warranted, are separate and distinct issues.  An appeal not having been perfected, the issue of whether the rating reduction was proper is not before the Board.  

In an April 2015 rating decision, the RO granted an increased rating of 20 percent for arthritis of the left knee.  Unfortunately, in granting the increased rating, the RO has introduced a significant amount of confusion in the ratings for the left knee.  While the increased rating was described as being for arthritis, which, as noted above, is rated on the basis of limited motion, in the narrative portion of the decision, the RO described the basis for the increase as moderate recurrent subluxation.  Thus, while there previously had been a clear distinction in the ratings between limited motion (rated under 5003 and the associated codes 5260 and 5261), and instability and subluxation (rated under Diagnostic Code 5257), the RO has now provided two separate ratings under 5257.  The 20 percent rating for recurrent subluxation was apparently mistakenly assigned under Diagnostic Code 5003, now hyphenated to 5003-5257, leaving a separate rating of 10 percent assigned under stand-alone Diagnostic Code 5257.  

Rather than correct what appear to be mere clerical errors on the rating code sheet, the Board here focuses on the basis for the ratings currently assigned.  It is clear that the 20 percent rating nominally under Diagnostic Code 5003-5257 was assigned for recurrent subluxation and not for limited motion or arthritis.  This is evident from the RO's actual discussion identifying subluxation as the basis for the rating.  It is also clear that a separate 10 percent rating was assigned (originally) on the basis of arthritis shown by X-ray evidence but without compensable limitation of motion.  The Board acknowledges that the April 10, 2015 rating codesheet does not currently accurately reflect the true basis for the assignment of the current ratings, but finds that this is not a substantive error affecting the Veteran's entitlement to benefits, but clerical or administrative error in preparation of the codesheet.  The Board leaves this matter to the RO for appropriate corrective action.  

As 60 percent is the highest rating available for prosthetic knee replacement following the 1 year initial period, the Board finds that the Veteran is receiving the highest possible schedular rating for right knee instability since December 1, 2013.  He was receiving a 100 percent rating from October 12, 2012 to December 1, 2013, also the highest rating possible for that period.  Prior to that, he was receiving the highest schedular rating for right knee instability or subluxation since September 16, 1998, encompassing the entire period of the current appeal.  Thus, there is no schedular basis to assign any higher rating for right knee instability or subluxation during any period on appeal.  

Regarding right knee arthritis, the Board must determine whether a rating in excess of 10 percent is warranted prior to the prosthetic knee replacement on October 12, 2012.  

Regarding the left knee, the issues for determination are whether a rating in excess of 20 percent is warranted for left knee lateral instability or recurrent subluxation since April 15, 2014, whether a rating in excess of 10 percent is warranted for left knee lateral instability or recurrent subluxation for the period spanning from the expiration of the temporary total rating on December 1, 2013 to April 15, 2014, and whether a rating in excess of 10 percent is warranted for left knee arthritis prior to the assignment of the temporary total rating on October 12, 2012, and since its expiration on December 1, 2013.  

Range of motion findings for the Veteran's knees are as follows.  A November 27, 2007 VA orthopedic assessment reveals range of motion measured from 0 to 90 degrees on the right, and from 0 to 95 degrees on the left (see VBMS record 12/05/2007).  

On VA examination in December 2007, range of motion on the right was measured to 120 degrees with onset of pain at 100 degrees.  Range of motion on the left was measured to 115 degrees with onset of pain at 110 degrees.  After repetitive use, joint function on the right and left was additionally limited by pain, but was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  The VA examiner noted the presence of weakness, soreness, swelling, and stiffness (hard to bend).  The Veteran described "giving way" of the right knee sometimes, but not the left.  There were no reports of heat, redness, lack of endurance, locking, fatigability, or dislocation.  Pain was said to occur constantly.  The Veteran rated the pain at 8 out 10.  He was able to function at the time of pain with medication.  

An August 6, 2009 orthopedic consult reveals right knee passive range of motion measured from 0 to 110 degrees.  Active range of motion of the right knee was measured from 20 to 110 degrees.  Left knee active range of motion was measured from 0 to 100 degrees (see VBMS record 08/06/2009).  X-rays revealed severe degenerative joint disease of both knees.  A March 16, 2010 orthopedic consult reveals bilateral range of motion measured from 0 to 120 degrees (see VBMS record 03/16/2010).  

The report of VA examination in April 2010 reveals left knee flexion measured from 0 to 80 degrees and normal extension; right knee flexion was measured from 0 to 70 degrees and normal extension.  The same excursions were measured after repetitive motion.  There was no ankylosis.  

The report of VA examination in December 2012 reveals left knee flexion measured from 0 to 60 degrees with onset of pain at 60 degrees and normal extension.  Findings were the same after repetitive testing.  Muscle strength was 4 out of 5.  

The report of VA examination in May 2014 reveals left knee flexion measured from 0 to 100 degrees with onset of pain at 100 degrees and normal extension.  Findings were the same after repetitive testing.  Muscle strength was normal.  

In summary of the findings regarding range of motion, there is no portion of the period from the filing of the increased rating claim to October 12, 2012 where flexion of the right knee was limited to 30 degrees or where extension was limited to 15 degrees.  Therefore, the right knee was properly rated on the basis of X-ray evidence of arthritis with painful motion at a 10 percent rating.  There is no basis for any higher rating for limited motion of the right knee during this period. 

There is no portion of the period from the filing of the increased rating claim to October 12, 2012 (start of 100 percent rating) or from December 1, 2013 (end of 100 percent rating) to present where flexion of the left knee was limited to 30 degrees or where extension was limited to 15 degrees.  Therefore, the left knee was properly rated on the basis of X-ray evidence of arthritis with painful motion at a 10 percent rating.  There is no basis for any higher rating for limited motion of the left knee during this period.  

Regarding lateral instability or recurrent subluxation of the left knee, for a higher rating, it would have to be shown that such symptoms were moderate prior to October 12, 2012, and/or from December 1, 2013 to April 15, 2014 (currently rated as slight), and severe after April 15, 2014 (currently rated as moderate).  

Before examining the evidence pertinent to lateral instability and subluxation under Diagnostic Code 5275, the Board observes that the December 2012 VA examiner found that the Veteran's left knee was affected by post-meniscectomy residuals from a 2001 meniscectomy.  The examiner specifically found that these residuals included frequent episodes of joint locking in the left knee, as well as joint pain and effusion.  Under Diagnostic Code 5258, such findings warrant a 20 percent rating.  As these symptoms appear to have existed throughout the period on appeal, the Board finds that a 20 percent rating is warranted under Diagnostic Code 5258 for all periods currently assigned a 10 percent rating, i.e., from the date of claim (October 9, 2007) to October 12, 2012, and from December 1, 2013 to April 15, 2014.  

The Board notes that 20 percent is the maximum rating assignable under Diagnostic Code 5258.  The Board also finds that separate ratings are not warranted under Diagnostic Codes 5257 and 5258 as the same symptomatology supports both ratings.  The Veteran's post meniscectomy residuals are the basis for the ratings for instability and subluxation currently assigned.  

The Board has considered whether a 30 percent rating is warranted for the left knee under Diagnostic Code 5257 during any part of the appeal period.  However, the report of VA examination in December 2007 reveals that anterior and posterior cruciate ligament stability testing of the left knee was within normal limits; medial and lateral collateral ligament stability testing of the left knee was within normal limits; and medial and lateral meniscus testing of the left knee was within normal limits.  

A March 16, 2010 orthopedic consult reveals that Varus and valgus testing was stable, Lachman and drawer testing were negative, and that McMurray testing was positive, but only minimally so (see VBMS record 03/16/2010).

The report of VA examination in April 2010 reveals no episodes of subluxation or dislocation of the left knee.  While instability was present on that examination, there was no crepitation, no grinding, no clicks or snaps, no patellar abnormality, no meniscus abnormality, no tendon abnormality, and no bursae.  

In evaluating the impact of the disability, the April 2010 VA examiner noted that the disability had a moderate impact on chores and shopping.  The Veteran had lost 6 weeks of work due to knee pain over the prior year.  The Veteran was able to stand for 15 to 30 minutes and was able to walk more than 1/4 mile but less than one mile.  

The report of VA examination in December 2012 reveals left knee tests of anterior instability (Lachman) were normal.  Tests of posterior instability (drawer) and medial-lateral instability (valgus/Varus) were positive, rated at 1+ (0-5 millimeters.  There was no subluxation or dislocation.  

The report of VA examination in May 2014 reveals a finding of "Instability of station" however, testing for lateral instability of the joint, as specified for a rating under Diagnostic Code 5257, tests of anterior instability (Lachman), posterior instability (drawer), and medial-lateral instability (valgus/Varus) were all normal.  The examiner described moderate recurrent patellar subluxation or dislocation.  Although "Severe" was also a choice on the form, the examiner did not choose that description, providing probative evidence that subluxation was not severe.  

In summary of the findings under Diagnostic Code 5257, instability of the left knee, to the extent it has been noted at all, has been minimal.  Subluxation of the left knee has been noted as moderate.  Estimates of impact on the Veteran's function have also been described as "moderate."  In light of this evidence, the Board finds that severe lateral instability and/or severe recurrent subluxation is not demonstrated during any period on appeal and is not more nearly approximated than moderate lateral instability and/or recurrent subluxation.  

The Board has considered the applicability of other diagnostic codes pertaining to knee disabilities (Diagnostic Codes 5256 (ankylosis), 5259 (cartilage, semilunar, removal of, symptomatic), 5262 (tibia and fibula impairment), 5263 (genu recurvatum)), but finds that there is no code which would provide a higher rating for which the appropriate symptomatology is shown.  In other words, there is no ankylosis or genu recurvatum, there is no nonunion or malunion of tibia or fibula, and Diagnostic Code 5259 does not provide a rating higher than 10 percent.

In light of the facts found, as set out in detail above, the Board concludes that an increased rating of 20 percent is warranted for the Veteran's left knee meniscectomy residuals prior to October 12, 2012 and from December 1, 2013 to April 15, 2014.  However, no higher ratings are warranted for the left or right knee disabilities during any period on appeal.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against the claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The Board has also considered a separate rating for the Veteran's surgical scars.  The report of VA examination in December 2007 reveals that, while there was a scar present on the right knee, it was level, measuring about, 17 centimeters by 1 centimeter, had hypopigmented area of less than 6 square inches and hyperpigmented area of less than 6 square inches.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, or abnormal texture.  There was also a scar on the left knee which was level measuring about 11 centimeters by 1 centimeter with hypopigmentation of less than 6 square inches and hyperpigmentation of less than 6 square inches.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, abnormal texture, inflammation, or edema.  An August 6, 2009 orthopedic consult notes a right knee well-healed scar.  

The December 2012 and May 2014 VA examiners found that there were no painful or unstable scars and that there were no scars greater than 39 scare centimeters or 6 square inches.  However, a May 16, 2013 orthopedic clinic note reveals complaint of keloid formation on the scar in the right knee.  The condition was described as chronic.  The Veteran noted that he had received cortisone injections for similar symptoms in the left knee in the past and had good results.  He wanted the same for his right knee.  These were apparently administered at an August 2013 dermatology visit.  He received a follow-up injection in January 2014.  While there is no subsequent reference to the surgical scar keloid, as the August 2013 dermatology note described the condition as chronic, the Board finds that a separate 10 percent rating is warranted for the painful surgical scar effective at the termination of the 100 percent rating on December 1, 2013.  There is no basis for any additional ratings under the other diagnostic codes for scars (see 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805).  To the extent any higher level of compensation is sought, the preponderance of the evidence is against the claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

II.  Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the first Thun element is not satisfied here.  The Veteran's service-connected knee disabilities are manifested by signs and symptoms such as pain, stiffness, locking, fatigability, and lack of endurance, which impairs his ability to stand and walk for long periods.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee and leg provide disability ratings on the basis of lateral instability, locking, subluxation, prosthetic joint replacement, and limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5260, 5261.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in standing and walking for long periods.  In short, there is nothing exceptional or unusual about the Veteran's knee disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  In this regard and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).

III.  TDIU

While the Veteran has not perfected an appeal of the RO's June 2010 denial of TDIU, the Board has found that the issue of entitlement to a TDIU rating is part of the rating claim for the bilateral knee disabilities.  See Rice, 22 Vet. App. 447.  

Total disability is considered to exist when there is any impairment in mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).

If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  Individual unemployability must be determined without regard to any non-service connected disabilities or the veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

At the time of the June 2010 rating decision, the combined evaluation was 50 percent and did not meet the schedular requirements for TDIU.  The combined schedular rating is currently 80 percent since December 1, 2013.  A 100 percent rating is in effect from October 12, 2012 to December 1, 2013.  This time period is not for consideration as a TDIU rating presumes that the combined rating is not total.  See 38 C.F.R. § 4.16; Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) (claim for TDIU presupposes that the rating for the condition is less than 100%); see also Holland v. Brown, 6 Vet. App. 443, 446 (1994) (100% schedular rating means that a veteran is totally disabled).

In addition to the combined rating, the Veteran has at least one disability rated at 40 percent or more.  Therefore, the schedular criteria for a TDIU rating are met since December 1, 2013.  However, during the period in question, it would appear that the Veteran was actually employed in a full-time occupation.  At the time of the June 2010 rating decision, it was noted that the Veteran was gainfully employed with a 20-year work history with the U.S. Postal Service.  He was noted as employed in this occupation as recently as February12, 2013 (see Virtual VA record 10/10/2014).  

The Veteran has not provided evidence that he has either lost his job with the Postal Service, or that his occupation is no longer substantially gainful.  Indeed, while the RO sent him a VA Form 21-8940 to complete and return in support of his claim for TDIU, the Veteran has not returned the form or otherwise provided the requested information.  

The Board finds that the Veteran's actual employment in a substantially gainful occupations is prima facie evidence of employability.  See Faust v. West, 13 Vet. App. 342 (2000) (where the claimant was actually employed at a substantially gainful occupation, such employment constituted, as a matter of law, "actual employability" for the purposes of 38 C.F.R. § 3.343(c)(1)).  

It is the Veteran's responsibility to present and support a claim for benefits.  See 38 C.F.R. § 5107(a) (West 2014).  Here, despite notice which specifically requested the necessary information and evidence, the Veteran has not done so.  The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, the Board concludes that the criteria for TDIU are not met in this case.  

IV.  Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in November 2007, February 2009, and April 2010 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The RO has also obtained several thorough medical examinations regarding the claims.  The Veteran has made no specific allegations as to the inadequacy of any examination.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's remand instructions by obtaining additional relevant evidence since the December 2012 VA examination report and scheduling a new joints examination to determine the current severity of his service-connected right and left knee disabilities. 

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claims, and he was informed of the information and evidence necessary to substantiate each claim.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  




ORDER

Prior to October 12, 2012, a disability rating higher than 30 percent for right knee instability is denied.  

Prior to October 12, 2012, a disability rating higher than 10 percent for right knee arthritis is denied. 

Since December 1, 2013, a disability rating higher than 60 percent for prosthetic replacement of the right knee is denied.

Prior to October 12, 2012, and from December 1, 2013 to April 15, 2014, a 20 percent rating for left knee meniscectomy residuals is granted.  

Since April 15, 2014, a disability rating higher than 20 percent for left knee meniscectomy residuals is denied.

Prior to October 12, 2012, and from December 1, 2013 to present, a disability rating in excess of 10 percent for left knee arthritis is denied.  

Since December 1, 2013, a separate 10 percent rating for a painful surgical scar of the right knee is granted.  

TDIU is denied. 




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


